Citation Nr: 1800260	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for neurological numbness of the hands, to include as secondary to service-connected degenerative arthritis of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1990 to August 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A videoconference hearing was held before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2017 hearing, the Veteran reported that he has numbness in the fourth and fifth digits of each hand and sometimes his thumbs, which affects his dexterity.  He testified that he first noticed the symptoms in service in June 2009 or July 2009 and has continued to have the same symptoms.  He denied sustaining any injury prior to or after service.

The Veteran's service treatment records from the summer of 2009 do document complaints of numbness in the fourth and fifth digits of both hands.  In addition, the Veteran complained of numbness in his hands and fingers during his May 2010 separation examination.  

The Veteran later underwent electromyography (EMG)/nerve conduction study (NCS) testing in June 2010, which showed minor ulnar neuropathy of the right elbow.  The left elbow was not tested; however, it was noted that bilateral ulnar neuropathy was likely.

The Veteran was afforded a VA examination in April 2011 in connection with his claim for service connection.  The examiner indicated that a neurological examination was normal and found that there was no pathology to render a diagnosis; however, the VA examiner did not conduct EMG/NCS testing at that time.  Furthermore, although the VA examiner noted the Veteran's report that he had been diagnosed with minor ulnar neuropathy, there is no indication that the examiner considered the results of the June 2010 electromyogram.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any numbness in the hands that may be present.

Moreover, the Board notes that the RO sent the Veteran a notice letter in April 2011 in connection with his claim.  However, that letter did not inform him of the evidence and information necessary to substantiate a claim on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C. § 5103 (a) is remandable error).  Thus, the Veteran should be provided proper notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also send the Veteran a notice letter in connection with his claim for service connection for neurological numbness in the hands.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for numbness in his hands.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

3.  After the completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any neurological numbness in the hands that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including EMG/NCS testing, should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current diagnosis for the numbness in the Veteran's hands.  If the examiner finds that the Veteran does not have a previously diagnosed disorder, he or she should address whether the prior diagnosis resolved or was misdiagnosed.  See e.g. June 2010 EMG/NCS testing.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to his military service, to include any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the disorder is either caused by or aggravated by his service-connected cervical spine disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






